SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of July 27, 2015, by and between Event Cardio
Group, Inc., a Nevada corporation (“Grantor”) and 2399371 Ontario, Inc., an
Ontario corporation (the “Secured Party”).

 

RECITALS

 

Pursuant to a Loan Agreement dated as of the 20th day of May, 2014 among 8401144
Canada Inc. formerly known as Event Cardio Group Inc. (“formerECG”), 2340960
Ontario Inc., an Ontario Corporation which had been the parent of formerECG (the
“Company” herein), as borrower, Taunton Ravenscroft Inc. (“TR”), Gianfranco
Bentivoglio (“JB”) and Nicholas D. Bozza (“NB” and collectively with TR and JB,
the “Controlling Shareholders”), as guarantors, and the Secured Party, as lender
(the “Loan Agreement”), the Secured Party loaned Cdn$583,000 to the Company as
evidenced by a Promissory Note dated May 20, 2014 (the “Original Note”).

 

In connection with a Share Exchange whereby we, Event Cardio Group, Inc., a
Nevada corporation, the Grantor hereunder, acquired all of the outstanding
shares of the Company, we agreed to guaranty the Company’s obligations under the
Loan Agreement and the Original Note and pledged the shares of the Company that
we acquired in the Share Exchange to the Secured Party as security for our
guaranty. Our guaranty is secured by a lien on all of our assets. In addition,
our Controlling Stockholders guaranteed the Company’s obligations under the Loan
Agreement with recourse exclusively to the shares of our common stock that they
acquired in the Share Exchange.

 

At Grantor’s request, the Lender has agreed to lend to Grantor Cdn$63,855 as
evidenced by a Promissory Note dated the date hereof. At the request of Lender
we have agreed to confirm our grant of a security interest in all of our assets
to secure both our obligation to repay the Original Note and our obligation to
repay the Note, as more fully set forth herein.

 

Accordingly, the parties hereto hereby agree as follows:

 

DEFINITIONS

 

(a) Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Uniform Commercial Code as in effect
in the State of New York (the “UCC”).

 

(b) The following capitalized terms used herein shall have the following
meanings:

 

“Agreement” shall mean this Security Agreement and shall include all amendments,
modifications and supplements hereto and shall refer to this Security Agreement
as the same may be in effect at the time such reference becomes operative.

 

“Collateral” shall mean all of the property of Grantor now owned or hereafter
acquired, wherever located, together with the proceeds and products thereof,
including without limitation all of Grantor’s:

 

(a)Accounts;

(b)Equipment;

(c)General Intangibles;

(d)Instruments;

(e)Inventory;

(f)Investment Property; and

(g)the Negotiable Instruments.

 

“Default” shall mean a default under the Original Note or the Note.

 

“Event of Default” shall mean an event of default under the Original Note or the
Note.

 



 



“Obligations” shall mean (i) all obligations, liabilities and indebtedness of
Grantor to the Secured Party,  whether now existing or hereafter created,
absolute or contingent, direct or indirect, due or not, whether created directly
or acquired by assignment or otherwise, including, without limitation,
obligations, liabilities, and indebtedness of Grantor arising under or relating
to the Original Note and the Note including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, and interest that but for the filing of a petition in
bankruptcy with respect to Grantor would accrue on such obligations, whether or
not a claim is allowed against Grantor for such interest in the related
bankruptcy proceeding, and all fees, costs, expenses and indemnity obligations
of the Grantor to the Secured Party hereunder.

 

(c) Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and the neuter.  Except as otherwise herein
specifically provided, each accounting term used herein shall have the meaning
given to it under Generally Accepted Accounting Principles.  The term
“including” shall not be limited or exclusive, unless specifically indicated to
the contrary.  The word “will” shall be construed to have the same meaning in
effect as the word “shall”.  The words “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, all of which are by this reference incorporated
into this Agreement.

 

I. SECURITY

 

SECTION 1.01. Grant of Security.  As security for the Obligations, Grantor
hereby transfers, assigns and grants to the Secured Party a security interest in
the Collateral.

 

SECTION 1.02. Release and Satisfaction.  Upon the termination of this Agreement
and the indefeasible payment in full of the Obligations, the Secured Party shall
deliver to Grantor, upon request therefor and at Grantor’s expense, releases and
satisfactions of all financing statements, notices of assignment and other
registrations of security.

 

II. REPRESENTATIONS AND WARRANTIES

 

SECTION 2.01. Representations and Warranties With Respect to Security.  Grantor
hereby represents and warrants to the Secured Party as follows:

 

(a) Name.  Grantor’s exact legal name is as set forth above and its state of
incorporation is Nevada.

 

(b) Ownership of Collateral.  Grantor owns all of the Collateral, free and clear
of all liens, other than the liens permitted by the terms hereof.

 

(c)  Acquired Collateral.   The Collateral has been acquired or originated by
Grantor in the course of such Grantor’s business.

 

(f)  Third Party Locations.  No Collateral is in the possession of, or under the
control of, any Person other than a Grantor.

 

(g) Enforceability of Security Interests.  Upon the execution of this Agreement
by Grantor and the filing of financing statements properly describing the
Collateral and identifying Grantor and the Secured Party in the applicable
jurisdiction required pursuant to the UCC, security interests and liens granted
to the Secured Party under Section 1.01 hereof shall constitute valid, perfected
and first priority security interests and liens in and to the Collateral of
Grantor, other than Collateral which may not be perfected by filing under the
Uniform Commercial Code, and subject to the Liens hereby, in each case
enforceable against all third parties and securing the payment of the
Obligations. If the creation of a valid, perfected and first priority interest
in any of the Collateral requires a filing in addition to the financing
statements referred to above, upon request of Secured Party Grantor shall
promptly cause the same to be made. In the case of securities and similar
instruments, Grantor shall deliver the same to Secured Party or an escrow agent
agreed upon by Grantor and Secured Party.

 





 

III. COVENANTS OF GRANTOR

 

SECTION 3.01. Records; Location of Collateral.  So long as Grantor shall have
any Obligation to the Secured Party: (a) Grantor shall not change the
jurisdiction of its incorporation or move its chief executive office, principal
place of business or office at which is kept its books and records (including
computer printouts and programs) from the locations existing on the date hereof;
(b) Grantor shall not establish any offices or other places of business at any
other location except for sales locations; (c) Grantor shall not move any of the
Collateral to any location other than those locations existing on the date
hereof except for sales locations opened after the date hereof; or (d) Grantor
shall not change its corporate names in any respect, unless, in each case of
clauses (a), (b) (c) and (d) above, (i) Grantor shall have given the Secured
Party thirty (30) Business Days’ prior written notice of its intention to do so,
identifying the new location and providing such other information as the Secured
Party deems necessary, and (ii) Grantor shall have delivered to the Secured
Party such documentation, in form and substance satisfactory to the Secured
Party and as required by the Secured Party, to preserve the Secured Party’s
security interest in the Collateral.

 

SECTION 3.02. Further Actions.

 

(a) Collateral in the Possession of Third Parties.  If any Collateral is at any
time in the possession of any person or entity other than Grantor or the Secured
Party (a “Third Party”), the Grantor shall promptly notify the Secured Party
thereof, and at the Secured Party’s request and option, shall promptly obtain an
acknowledgment from the Third Party, in form and substance satisfactory to the
Secured Party that the Third Party holds such collateral for the benefit of the
Secured Party and such Third Party’s agreement to comply, without further
consent of the Grantor, at any time with the instructions of the Secured Party
as to such Collateral.

 

(b) General.  Grantor further agrees, upon the request of the Secured Party and
at the Secured Party’s option, to take  any and all other actions as the Secured
Party may determine to be necessary or useful for the attachment, perfection and
first priority of, and the ability of the Secured Party to enforce, the Secured
Party’s security interest in any and all of the Collateral, including without
limitation, (i) executing and delivering and where appropriate filing financing
statements and amendments relating thereto under the UCC to the extent, if any,
that such Grantor’s signature thereon is required therefor, (ii) causing the
Secured Party’s name to be noted as Secured Party on any certificate of title
for a titled good if such notation is a condition to attachment, perfection or
priority of, or the ability of the Secured Party to enforce, the Secured Party’s
security interest in such Collateral, (iii) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Secured Party to enforce the Secured Party’s
security interest in such Collateral, (iv) obtaining governmental and other
third party waivers, consents and approvals in form and substance satisfactory
to the Secured Party, including, without limitation, any consent of any
licensor, lessor or other persons obligated on Collateral and (v) obtaining
waivers from mortgagees and landlords in form and substance satisfactory to the
Secured Party.  Each Grantor further authorizes the Secured Party to file
initial financing statements describing the Collateral, and any amendments
thereto.

 

SECTION 3.03. Insurance and Assessments.  In the event Grantor shall fail to
purchase or maintain insurance, or pay any tax, assessment, government charge or
levy, except as the same may be otherwise permitted hereunder or under the Note,
or in the event that any lien, encumbrance or security interest prohibited
hereby shall not be paid in full or discharged, or in the event Grantor shall
fail to perform or comply with any other covenant, promise or obligation to the
Secured Party hereunder, or under the Note, the Secured Party may, but shall not
be required to, perform, pay, satisfy, discharge or bond the same for the
account of Grantor, and all money so paid by the Secured Party, including
reasonable attorney’s fees, shall be deemed to be Obligations.

 

SECTION 3.04. Inspection.  Upon reasonable notice to Grantor, the Secured Party
may, during Grantor’s normal business hours, examine and inspect any Collateral
and may examine, inspect and copy all books and records with respect thereto or
relevant to the Obligations.

 

SECTION 3.05. Maintenance of Corporate Existence.  Grantor shall preserve and
maintain its corporate existence and, except as otherwise permitted pursuant to
the Note, shall not merge with or into or consolidate with any other entity.

 





 

SECTION 3.06. Indemnification.  Grantor agrees to indemnify the Secured Party
and hold it harmless from and against any and all injuries, claims, damages,
judgments, liabilities, costs and expenses (including, without limitation,
reasonable fees and disbursements of counsel), charges and encumbrances which
may be incurred by or asserted against the Secured Party in connection with or
arising out of any assertion, declaration or defense of the Secured Party’s
rights or security interest under the provisions of this Agreement or in
connection with the realization, repossession, safeguarding, insuring or other
protection of the Collateral or in connection with the collecting, perfecting or
protecting the Secured Party’s liens and security interests hereunder or under
any other Loan Document.

 

IV. POWER OF ATTORNEY; NOTICES

 

SECTION 4.01. Power of Attorney.   Grantor hereby irrevocably constitutes and
appoints the Secured Party and any officer or agent thereof, with full power of
substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of such Grantor or in the Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement
after the occurrence and during the continuance of an Event of Default, to take
any and all appropriate action and to execute any and all documents and
instruments that may be necessary or useful to accomplish the purposes of this
Agreement and, without limiting the generality of the foregoing, hereby give
said attorneys the power and right, on behalf of the Grantor, upon five (5)
days’ notice but without the assent of the Grantor, to (a) upon the occurrence
and continuance of an Event of Default, endorse the names of such Grantor on any
checks, notes, drafts or other forms of payment or security that may come into
the possession of the Secured Party or any affiliate of the Secured Party, to
sign the Grantor’s name on invoices or bills-of-lading, drafts against
customers, notices of assignment, verifications and schedules, (b) upon the
occurrence and continuance of an Event of Default, sell, transfer, pledge, make
any arrangement with respect to or otherwise dispose of or deal with any of the
Collateral consistent with the UCC and (c) upon the occurrence and during the
continuance of an Event of Default, do acts and things which the Secured Party
deems necessary or useful to protect, preserve or realize upon the Collateral
and the Secured Party’s security interest therein.  The powers granted herein,
being coupled with an interest, are irrevocable until all of the Obligations are
indefeasibly paid in full and this Agreement is terminated.  The powers
conferred on the Secured Party hereunder are solely to protect its interests in
the Collateral and shall not impose any duty upon it to exercise any such
powers.  Neither the Secured Party nor any attorney-in-fact shall be liable for
any act or omission, error in judgment or mistake of law provided the same is
not the result of gross negligence or willful misconduct.

 

SECTION 4.02. Notices.  Upon the occurrence of an Event of Default, the Secured
Party may notify account debtors and other persons obligated on any of the
Collateral that the Collateral has been assigned to the Secured Party or of its
security interest therein and to direct such account debtors and other persons
obligated on any of the Collateral to make payment of all amounts due or to
become due to a Grantor directly to the Secured Party and upon such notification
and at such Grantor’s expense to enforce collection of any such Collateral, and
to adjust, compromise or settle for cash, credit or otherwise upon any terms the
amount of payment thereof.  The Secured Party may, at any time following the
occurrence of an Event of Default, notify the Postal Service authorities to
change the address of delivery of mail to an address designated by the Secured
Party.  After making of such a request or the giving of any such notification,
each Grantor shall hold any proceeds of collection of accounts, Chattel Paper,
general intangibles, instruments and other Collateral received by it as trustee
for the Secured Party without commingling the same with such Grantor and shall
turn the same over to the Secured Party in the identical form received, together
with any necessary endorsements or assignments.  The Secured Party shall apply
the proceeds of collection of such Collateral received by the Secured Party to
the Obligations, in such order as the Secured Party, in its sole discretion,
shall determine, such proceeds to be immediately credited after final payment in
cash or other immediately available funds of the items giving rise to them.

 





 

V.           REMEDIES OF SECURED PARTY

 

SECTION 5.01. Enforcement.  Upon the occurrence of an Event of Default, the
Secured Party shall have, in addition to all of its other rights under this
Agreement and the other Loan Documents by operation of law or otherwise (which
rights shall be cumulative), all of the rights and remedies of a secured party
under the UCC and shall have the right, to the extent permitted by law, without
charge, to enter Grantor’s premises, and until it completes the enforcement of
its rights in the Collateral subject to its security interest hereunder and the
sale or other disposition of any property subject thereto, take possession of
such premises without charge, rent or payment therefor (through self-help
without judicial process and without having first given notice or obtained an
order of any court), or place custodians in control thereof, remain on such
premises and use the same for the purpose of completing any work in progress,
preparing any Collateral for disposition, and disposition of or collecting any
Collateral.  Without limiting the foregoing, upon the occurrence of an Event of
Default, the Secured Party may, without demand, advertising or notice, all of
which Grantor hereby waives (except as the same may be required by law), sell,
lease, license or otherwise dispose of and grant options to a third party to
purchase, lease, license or otherwise dispose of any and all Collateral held by
it or for its account at any time or times in one or more public or private
sales or other dispositions, for cash, on credit or otherwise, at such prices
and upon such terms as the Secured  Party, in its sole discretion, deems
advisable.  At any such sale the Collateral or any portion thereof may be sold
in one lot as an entirety or in separate parcels as the Secured Party in its
sole discretion deems advisable.  Grantor agrees that if notice of sale shall be
required by law such requirement shall be met if such notice is mailed, postage
prepaid, to Grantor at its address set forth above or such other address as it
may have, in writing, provided to the Secured Party, at least ten (10) days
before the time of such sale or disposition.  The Secured Party may postpone or
adjourn any sale of any Collateral from time to time by an announcement at the
time and place of the sale to be so postponed or adjourned, without being
required to give a new notice of sale.  Notice of any public sale shall be
sufficient if it describes the security of the Collateral to be sold in general
terms, stating the amounts thereof, the nature of the business in which such
Collateral was created and the location and nature of the properties covered by
the other security interests or mortgages and the prior liens thereof.  The
Secured Party may be the purchaser at any such sale if it is public, free from
any right of redemption, which Grantor also waives, and payment may be made, in
whole or in part, in respect of such purchase price by the application of the
Obligations by the Secured Party.  Grantor with respect to its property
constituting such Collateral, shall be obligated for, and the proceeds of sale
shall be applied first to, the costs of taking, assembling, finishing,
collecting, refurbishing, storing, guarding, insuring, preparing for sale, and
selling the Collateral, including the fees and disbursements of attorneys,
auctioneers, appraisers and accountants employed by the Secured Party.  Proceeds
shall then be applied to the payment, in whatever order the Secured Party may
elect, of all of the Obligations.  The Secured Party shall return any excess to
such Grantor or to whomever may be fully entitled to receive the same or as a
court of competent jurisdiction may direct.  In the event that the proceeds of
any sale or other disposition of the Collateral are insufficient to pay in full
the Obligations, such Grantor shall remain liable for any deficiency.

 

SECTION 5.02. Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, Grantor acknowledges and agrees that it is not
commercially unreasonable for the Secured Party (a) to fail to incur expenses
reasonably deemed significant by the Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business each Grantor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets,



 

(j) to disclaim disposition warranties, (k) to purchase insurance or credit
enhancements to insure the Secured Party against risk of loss, collection or
disposition of Collateral or to provide to the Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Secured
Party in the collection or disposition of any of the Collateral.  Each
Grantor  acknowledges that the purpose of this Section 5.02 is to provide
non-exhaustive indications of what actions or omissions by the Secured Party
would fulfill the Secured Party’s duties under the UCC or the Uniform Commercial
Code as in effect in other relevant jurisdiction in the Secured Party’s exercise
of remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 5.02.  Without limitation upon
the foregoing, nothing contained in this Section 5.02 shall be construed to
grant any rights to each Grantor or to impose any duties on the Secured Party
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section 5.02.

 

SECTION 5.03. Waiver.  Grantor waives any right, to the extent applicable law
permits, to receive prior notice of, or a judicial or other hearing with respect
to, any action or prejudgment remedy or proceeding by the Secured Party to take
possession, exercise control over, or dispose of any item of the Collateral in
any instance (regardless of where such Collateral may be located) where such
action is permitted under the terms of this Agreement or any other Loan
Document, or by applicable law, or of the time, place or terms of sale in
connection with the exercise of the Secured Party’s rights hereunder and Grantor
also waives, to the extent permitted by law, any bond, security or sureties
required by any statute, rule or otherwise by law as an incident to any taking
of possession by the Secured Party of property subject to the Secured Party’s
Lien.  Each Grantor further waives any damages (direct, consequential or
otherwise) occasioned by the enforcement of the Secured Party’s rights under
this Agreement and any other Loan Document including the taking of possession of
any Collateral all to the extent that such waiver is permitted by law and to the
extent that such damages are not caused by the Secured Party’s gross negligence
or willful misconduct.  These waivers and all other waivers provided for in this
Agreement and any other Loan Documents have been negotiated by the parties and
each Grantor acknowledges that it has been represented by counsel of its own
choice and has consulted such counsel with respect to its rights hereunder.

 

SECTION 5.04. Other Rights.  Grantor agrees that the Secured Party shall not
have any obligation to preserve rights to any Collateral against prior parties
or to proceed first against any Collateral or to marshall any Collateral of any
kind for the benefit of any other creditors of Grantor or any other Person.  The
Secured Party is hereby granted, to the extent that such Grantor is permitted to
grant a license or right of use, a license or other right to use, without
charge, labels, patents, copyrights, rights of use, of any name, trade secrets,
trade names, trademarks and advertising matter, or any property of a similar
nature of Grantor as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and such Grantor’s rights under
all licenses and any franchise, sales or distribution agreements shall inure to
the Secured Party’s benefit.

 

SECTION 5.05. Expenses. Grantor agrees that it shall pay on demand therefor all
costs and expenses incurred in amending, implementing, perfecting, collecting,
defending, declaring and enforcing the Secured Party’s rights and security
interests in the Collateral hereunder or under the Note or other instrument or
agreement delivered in connection herewith or therewith, including, but not
limited to, searches and filings, and the Secured Party’s reasonable attorneys’
fees (regardless of whether any litigation is commenced, whether a default is
declared hereunder, and regardless of tribunal or jurisdiction).

 

VI.           GENERAL PROVISIONS

 

SECTION 6.01. Termination.  This Agreement shall remain in full force and effect
until all the Obligations shall have been indefeasibly fully paid and satisfied
and the Note shall have been paid in full and, until such time, the Secured
Party shall retain all security in and title to all existing and future
Collateral held by it hereunder.

 

SECTION 6.02. Remedies Cumulative.  The Secured Party’s rights and remedies
under this Agreement shall be cumulative and non-exclusive of any other rights
or remedies which it may have under the Note, or any other agreement or
instrument, by operation of law or otherwise and may be exercised alternatively,
successively or concurrently as the Secured Party may deem expedient.

 





 

SECTION 6.03. Binding Effect.  This Agreement is entered into for the benefit of
the parties hereto and their successors and assigns.  It shall be binding upon
and shall inure to the benefit of the said parties, their successors and
assigns.  Grantor shall not assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Secured Party and any
attempted assignment shall be null and void.

 

SECTION 6.04. Notices.  Wherever this Agreement provides for notice to either
party (except as expressly provided to the contrary), it shall be in writing and
given in the manner specified in the Note.  

 

SECTION 6.05. Waiver.  No delay or failure on the part of the Secured Party in
exercising any right, privilege, remedy or option hereunder shall operate as a
waiver of such or any other right, privilege, remedy or option, and no waiver
shall be valid unless in writing and signed by an officer of the Secured Party
and only to the extent therein set forth.

 

SECTION 6.06. Modifications and Amendments.  This Agreement and the other
agreements to which it refers constitute the complete agreement between the
parties with respect to the subject matter hereof and may not be changed,
modified, waived, amended or terminated orally, but only by a writing signed by
the party to be charged.

 

SECTION 6.07. Survival of Representations and Warranties.  The representations
and warranties of Grantor made or deemed made herein shall survive the execution
and delivery of this Agreement.

 

SECTION 6.08. Severability.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 6.9.  Applicable Law; Consent to Jurisdiction; Waiver of Jury
Trial.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR
CHOICE OF LAWS.  GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, THE CITY OF NEW YORK, IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT
BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR ANY DOCUMENT OR ANY INSTRUMENT REFERRED TO HEREIN OR THE
SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, GRANTOR AGREES (i) NOT TO SEEK AND HEREBY WAIVES
THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY
OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF
SUCH JUDGMENT AND (ii) NOT TO ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT, ACTION
OR PROCEEDING UNLESS SUCH COUNTERCLAIM CONSTITUTES A COMPULSORY OR MANDATORY
COUNTERCLAIM UNDER APPLICABLE RULES OF CIVIL PROCEDURE. EACH GRANTOR AGREES THAT
SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE
ADDRESS FOR NOTICES SET FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE
LAWS OF FLORIDA.  EACH GRANTOR AND THE SECURED PARTY EACH IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 6.10. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which taken
together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.



 



 

  EVENT CARDIO GROUP, INC.      By: /s/John Bentivoglio Name: John Bentivoglio
Title: Chief Executive Officer        2399371 ONTARIO, INC.      By: /s/ Frank
Sgro Name: Fran Sgro Title: An Authorized Officer

 



